Citation Nr: 0607533	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 21, 1971 to June 
15, 1971.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's request to 
reopen his previously-denied service-connection claim for a 
right knee disability.  

In July 2000, the veteran testified at a videoconference 
hearing which was chaired by an Acting Veterans Law Judge who 
is no longer employed by the Board.  By way of a July 1, 2005 
letter, the Board inquired as to whether the veteran wished 
to testify at another hearing.  In a July 25, 2005 letter, 
his attorney indicated that he did not. 

In April 2001, the Board reopened the claim and remanded it 
for the purpose of obtaining additional medical records.  
After the additional development requested by the Board was 
accomplished, the Board denied the claim on the merits in a 
March 2003 decision.  The veteran duly appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a March 2005 Order, the Court vacated the 
March 2003 Board decision and remanded the matter to the 
Board for action consistent with the directives contained in 
a Joint Motion for Remand (the Joint Motion), which will be 
discussed in greater detail below.

The Board again remanded the claim in August 2005 in attempt 
to obtain additional service medical records.  These records 
were subsequently received by the RO, which again denied the 
claim in a December 2005 supplemental statement of the case 
(SSOC).  The case is once again before the Board.



Issues not on appeal

The RO denied service connection for left knee and low back 
disabilities in a February 2006 rating decision.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  Those issues are therefore not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
right knee disability clearly and unmistakably existed prior 
to service.

2.  The evidence of record demonstrates that the veteran's 
right knee disability clearly and unmistakably was not 
aggravated by service.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2005); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a right knee 
disability.  He essentially contends that he did not have a 
right knee disability on induction into service, and that 
such condition is the result of an in-service fall from a top 
bunk.  He alternatively contends that a right knee disability 
existed prior to service, but was aggravated by his alleged 
fall from a top bunk.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

This is the general standard of review.  However, as 
explained below, the presumptions of soundness and 
aggravation involve certain other considerations.  
In particular, there is the matter of "clear and 
unmistakable evidence" found in 38 U.S.C.A. § 1111 (West 
2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by numerous communications from the RO, most 
recently the December 2005 SSOC, as well as through the 
Board's now vacated March 2003 decision, of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2001 which was specifically intended to address the 
requirements of the VCAA.  The May 2001 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show an "injury in 
military service or a disease that began in or was made worse 
during military service, or [that] there was an event in 
service causing injury or disease"; a "current physical or 
mental disability;" and a "relationship between your 
disability and an injury, disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2001 
VCAA letter, the veteran was informed that VA would make 
"reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."   This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2001 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency that has them . . . 
[i]t's still your responsibility to make sure these records 
are received by us."  More specifically, the May 2001 letter 
instructed the veteran that VA "will attempt to obtain 
evidence for you if you complete in full and sign the 
enclosed VA Form(s) 21-4142, 'Authorization for Release of 
Information' and return them to this office.  Be sure to 
complete a VA Form 21-4142 for each doctor, clinic, or 
hospital, and provide a complete mailing address as well as 
the approximate period of treatment and the condition(s) for 
which you were treated."  The veteran was also advised that 
he could "contact the doctor or facility yourself and 
request release of the information to us."  With respect to 
VA treatment records, the veteran was instructed to "provide 
the name of the facility and the dates of treatment so that 
any evidence from these facilities (not already f record) can 
be requested and associated with your claims file."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2005 SSOC specifically included the provision in 
question, 38 C.F.R. § 3.159(b)(1), indicating that the 
veteran "provide any evidence in [his] possession that 
pertains to the claim."  

The Board acknowledges that the May 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in his possession that pertained to the claim or 
something to the effect that he give VA everything he had 
that pertained to her claim.  A complying notice, however, 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation.  See Mayfield v. Nicholson, 19 
Vet. App. 103 
(2005).  

Through the years, the RO has asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing the claim.  The Board additionally observes 
that the veteran is represented by an attorney, who is 
presumably familiar with the provisions of the VCAA.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous under such circumstances.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, that the omission of a request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the VCAA letter did not harm the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in December 1997, several years before the enactment 
of the VCAA in November 2000.  Furnishing the veteran with 
VCAA notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the May 2001 VCAA letter.  His claim was then 
readjudicated by, inter alia, the December 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be 
specifically pled.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  As 
discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  He has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

The Board further observes that this case was remanded by the 
Court, pursuant to a Joint Motion for Remand which made no 
reference to any VCAA problems.  Nor has the veteran's 
attorney raised any concerns with respect to VCAA notice.  
(The attorney's February 21, 2006 letter to the RO did raise 
duty to assist concerns, which will be addressed below.)  The 
Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
therefore confident that if the Court had any comments 
concerning the VCAA notice, such would have surfaced in the 
prior Court Order so that any deficiencies could be 
corrected.

One final comment concerning VCAA notice is in order.  In 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
various letters from I.W, M.D., treatment records from West 
Suburban Hospital and B.B., M.D., a personal statement from 
P.L., as well as extensive VA and private medical records.  
Pursuant to the Board's August 2005 remand, additional 
service medical records were obtained, including those from 
Madigan General Hospital.  

As was alluded to above, in a letter to the RO dated February 
21, 2006, the veteran's attorney alleged as follows: "As the 
SSOC does not indicate [that] any request to Hines [VA 
Medical Center] was made, or that the Hines VA records were 
received, VA has breached the duty to assist."  
Despite counsel's claims to the contrary, VA has in fact 
obtained the veteran's treatment records from the Hines VA 
Medical Center (VAMC).    

There is no indication that any other relevant records exist 
which have not been associated with the veteran's claims 
file.  In that connection, neither the veteran or his 
attorney have pointed to, or even suggested the existence of, 
any unobtained evidence which would shed any additional light 
on the questions to be answered in this case, the statutory 
presumptions of soundness on enlistment and aggravation of a 
pre-existing disability.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal]; 
see also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty 
to assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim]. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney and was provided with ample opportunity to submit 
evidence and argument in support of his claim,.  He presented 
testimony at a July 2000 Board videoconference hearing and, 
as indicated in the Introduction, he has declined the 
opportunity to participate in another personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the pre-existence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Factual Background

The veteran served on active duty for less than one month, 
from May 21 to June 15, 1971.  Associated with his service 
medical records is an April 1969 letter from the veteran's 
private physician, Dr. I.W., indicating that in February 
1969, the veteran was seen for complaints of recurrent 
episodes of painful catching of the right knee, which began 
with a football injury in September 1968.  Dr. I.W. reported 
that the veteran presented in March 1969 with symptoms of a 
right limp, moderate atrophy of the right thigh, tenderness 
over the medial aspect of the right knee, and fullness of the 
right suprapatellar pouch, diagnosed as torn medial meniscus 
and traumatic hemarthrosis.  In March 1969, prior to entering 
service, the veteran underwent treatment for right knee torn 
medial meniscus and traumatic hemarthrosis that included 
aspiration and exercises.  The following month, the veteran's 
right medial meniscus was removed in surgery; pathology was a 
posterior tear of the right medial meniscus, and exploration 
revealed an old tear of the right anterior cruciate ligament.

The veteran's January 1971 induction examination report 
reveals that the veteran reported swollen or painful joints, 
a "trick" or locked knee, a prior right knee injury, that 
he had undergone right knee surgery in April 1969, and that 
he needed another right knee operation because of an unstable 
right knee.  The induction examiner noted a healed right scar 
on the right knee and checked a box indicating that the 
veteran's lower extremities were abnormal.  No laxity or 
crepitus was noted at that time.

Service medical records also show that, on May 25, 1971, only 
four days after entering service, the veteran was seen for 
complaints that his right knee frequently gave out and had 
given out since entering service.  It was noted that the 
veteran had cartilage problems since his pre-service school 
football days and that he had undergone right knee surgery in 
April 1969 to remove cartilage.  Examination in May 1971 
revealed effusion of the right knee.  The diagnosis was 
status post-arthrotomy of the right knee with residual 
effusion and instability.

A knee evaluation questionnaire further revealed that the 
veteran reported that his right knee bothered him; it had 
started to hurt prior to service in April 1969 when he 
injured his right knee playing sports; and the pain returned 
very often. Other reported symptoms included swelling, 
buckling, failure to straighten out, which was not relieved 
by any treatments.

The veteran's service separation examination report on June 
3, 1971 indicates that he had a right knee scar, and was 
found to have status post arthrotomy of the right knee, with 
residual effusion and instability.  In his report of medical 
history in June 1971, the veteran reported that he had a 
"trick" or locked knee, and torn ligaments and cartilage in 
the right knee as of result of a 1969 football injury.  The 
veteran noted that he underwent a right knee operation prior 
to service and that two months later, the knee gave out again 
and the doctor informed him that he needed yet another 
operation.  The veteran noted that he did not undergo the 
second operation.  A physician's summary indicated that all 
right knee complaints, diagnosed as status post arthrotomy of 
the right knee with residual effusion and instability, had 
existed prior to service.  At the service separation 
examination, the veteran did not indicate any history of in-
service right knee injury, including no report of falling 
from a bunk or otherwise injuring his knee during service.

Medical Board Proceedings dated June 7, 1971 indicate that 
the veteran had been found to be medically unfit due to 
status post-arthrotomy of the right knee with residual 
effusion and instability, which existed prior to entering 
service and had not been aggravated by service.  It was noted 
that the veteran's chief complaint was that of an unstable 
right knee.  A history of the veteran's right knee problems 
was provided, which included the 1969 surgery and May 25, 
1971 in-service consultation; however, there was no mention 
any right knee injury during service.

Further correspondence from Dr. I.W., dated in November 1972, 
reiterated the earlier April 1969 letter in which the 
veteran's pre-service right knee treatment was described.  
Dr. I.W. wrote that the veteran was last seen in June 1969 
for treatment of the left knee; there was no mention of the 
right knee.  This letter was also silent for any report of an 
in-service right knee injury, including due to a fall from a 
bunk.

Private treatment records from B.B., M.D., dated from May 
1987 to April 1996, show that the veteran was seen for 
treatment that included the right knee.  These records 
reflect that in May 1987, after service, the veteran injured 
his right knee at work while carrying a washing machine up 
stairs, at which time he developed a sharp pain in the right 
knee.  In August 1987, the veteran further reported that he 
had reinjured his right knee after bending and straightening 
it.  Later that same month, he reported having first injured 
his knee when he went through a back porch carrying a 
refrigerator, which Dr. B.B. noted would have been in April 
1987.  The veteran also reported that he had worked for five 
years and had no problems with the knee.  In April 1996, the 
veteran reported a "new problem" of the right knee - that 
he may have twisted it two days prior when he got off a lawn 
mower; the symptoms were limitation of motion and effusion.  
Osteoarthritis was indicated based on X-ray findings.

Private hospitalization records from West Suburban Hospital 
also indicate that the veteran had a right knee surgery in 
May 1987.

In August 1997, the veteran filed a request to reopen a claim 
for service connection for residuals of a right knee injury.  
He wrote on his Application for Compensation that he had 
aggravated a pre-existing right leg disorder.

When examined by VA in November 1997, the veteran reported 
that his right knee problems had started in 1971, after he 
fell off his bunk and landed on his right knee, with 
subsequent pain and swelling.  It was noted that, since that 
time the veteran had continued to be symptomatic, and had had 
two further attempts at endoscopic surgery, the last being in 
1986.  The diagnoses included severe arthritis of the both 
knees, resulting in a moderate-to-severe degree of functional 
incapacity.

At a personal hearing in November 1998, the veteran testified 
that he fell out of a top bunk and injured his right knee.  
He indicated that such occurred about a week after he was in 
service, and that two buddies helped him seek medical 
treatment (which apparently consisted of an ice pack).  At a 
videoconference hearing before an Acting Veterans Law Judge 
in July 2000, the veteran testified that at service entrance 
his right knee was "fine" and without pain or disorder, but 
that on an unspecified date during service, the soldier in 
the bunk beneath him pushed his mattress, causing him to fall 
out of his top bunk, so that he sustained a right knee 
injury.  He further testified that his buddies took him down 
to the hospital where a doctor looked at it, and that he told 
the treating physician that a right knee injury occurred when 
he fell from a top bunk.  

The veteran submitted a June 1999 lay statement by a fellow 
serviceman, P.L., who indicated that he assisted the veteran 
to a medical facility after the alleged fall from his bunk, 
and that the veteran was discharged from service due to his 
right knee.

VA outpatient treatment reports show that the veteran 
continued to seek treatment for the right knee after service.  
In June 1999, the veteran reported that he had injured his 
right knee in high school.  In March 2001, X-rays of the 
right knee revealed severe degenerative changes.

Analysis

Preliminary matters

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  

The February 2005 Joint Motion requested remand of the case 
so that the Board could readjudicate the matter taking into 
consideration VAOPGCPREC 3-2003 and the Federal Circuit's 
holding in Wagner.  The Joint Motion specifically noted that 
the Board's March 2003 decision did not apply the correct 
legal standard enunciated in Wagner and VAOPGCPREC 3-2003, 
namely that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The March 2003 Board decision, according to the 
Joint Motion, did not apply the "clear and unmistakable" 
standard in determining if the veteran's right knee condition 
was aggravated by service.  

The Board observes in passing that VAOPGCPREC 3-2003 was not 
issued until July 2003 and Wagner was not decided until June 
2004, both postdating the Board's March 2003 decision.  In 
any event, the Board has considered the case on a de novo 
basis, taking into account VAOPGCPREC 3-2003, the Federal 
Circuit's holding in Wagner, and the Joint Motion.  As 
explained immediately below, the evidence of record indicates 
that the veteran's right knee condition pre-existed service 
and was not aggravated by service, even when the standard set 
forth in Wagner and VAOPGCPREC 3-2003 is applied.

Discussion

As outlined above, the veteran essentially contends that he 
did not have a right knee disability on induction into 
service, and that such condition is the result of an in-
service fall from a top bunk.  He alternatively contends that 
if a right knee disability existed prior to service, such was 
aggravated by his alleged fall from a top bunk.

The Board will first deal with the veteran's contention that 
he fell off a top bunk, since it impacts the remainder of its 
discussion.  The Board will then address the statutory 
presumption of soundness and then the presumption of 
aggravation, keeping in mind the discussion of VAOPGCPREC 3-
2003 and Wagner above. 



(i.)  The "top bunk" contention

The Board has given consideration to the veteran's contention 
that his right knee disability was caused or aggravated by an 
alleged fall from a top bunk.  

The veteran's service medical records are pertinently 
negative for any mention of a fall from a top bunk or a 
resulting knee injury.  Medical records from Madigan General 
Hospital, obtained pursuant to the Board's August 2005 
remand, also fail to mention any fall from a bunk.  Instead, 
these records reflect the veteran's long-term complaints of 
his right knee giving way, including shortly after his 
arrival at basic training.  Medical Board records are 
likewise silent for any such incident.  The Board also finds 
it significant that the veteran failed to mention a fall from 
his bunk during his separation examination.  His June 1971 
statement was:  "In football of 1969 [sic] I tore ligaments 
and cartilage in right knee . . . I needed an operation. . . 
. two months later my knee gave way . . . the doctor told me 
I needed another operation because [in] the first he just cut 
the cartilage.  I did not receive the second operation."

The record further reflects that the veteran failed to 
mention his alleged in-service fall either at the time of his 
1972 service connection claim or for nearly 30 years 
following service.  Treatment records during the same time 
period are likewise negative for any history of an in-service 
fall from a top bunk.  Indeed, the veteran's report of having 
fallen from a top bunk and sustaining a right knee injury is 
of relatively recent vintage, namely in the report of an 
October 1997 VA examination, and were made in connection with 
his present application for VA monetary benefits.  

The Board places far greater weight of probative value on the 
veteran's contemporaneous service records, than it does on 
his recent report of a fall from a bunk in service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  

The veteran's credibility on the question of the occurrence 
of a fall from a top bunk is further impugned by his hearing 
testimony.  As is discussed in greater detail below, there is 
extensive and well documented evidence of a pre-existing 
right knee disability including a meniscectomy and subsequent 
complaints to Dr. I.W.  There are also the veteran's own 
statements in May and June 1971 that he needed a second 
operation before service, which he did not get.  
Notwithstanding this body of evidence, the veteran testified 
at the July 2000 personal hearing that at service entrance 
his right knee was "fine" and without any right knee pain 
or disorder, and that he injured the knee when he fell from a 
top bunk.  The veteran's testimony, which mirrors a 
contention he started making in 1997, many years after 
service, is far outweighed by the medical evidence of pre-
existing right knee disability, as well as the absence of 
contemporaneous evidence identifying an in-service fall from 
a bunk.  This includes the veteran's own pertinently negative 
statements in May and June 1971.

The Board has also considered the statement of P.L. to the 
effect that he witnessed the veteran's in-service fall and 
escorted him to a nearby hospital thereafter.  As with the 
statements made by the veteran, P.L.'s account is of 
relatively recent vintage and is far outweighed by the 
contemporaneous medical evidence, which is completely 
negative for any report of a fall from a bunk.  As with the 
veteran's statement, the Board finds P.L.'s statement to be 
lacking in probative value.  See Curry, supra.  Crucially, 
the service medical records, in addition to not describing a 
fall from a bunk, do not describe an emergent situation in 
which the veteran needed to be escorted to a hospital.  
Indeed, the May 25, 1971 health record from Madigan General 
Hospital merely indicated that "his knee frequently gives 
out and already has since he has been here."

The Joint Motion requested that the Board reconcile various 
statements made regarding the credibility of P.L.'s 
statements.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As explained 
in detail immediately above, the Board finds P.L.'s 
statements to be not credible and therefore of no probative 
value because they are contradicted by contemporaneous 
evidence, including the veteran's service medical records and 
his own statements dated May 25, 1971 and June 3, 1971, all 
of which is completely negative for any report of the 
veteran's alleged in-service fall.

(ii.)  Presumption of soundness

For reasons stated immediately below, the Board finds that 
the overwhelming weight of the evidence (which includes Dr. 
I.W.'s April 1969 and November 1972 letters, the veteran's 
service medical records, and post-service medical records all 
clearly and unmistakably establish that the veteran's right 
knee disability of torn medial meniscus, traumatic 
hemarthrosis, anterior cruciate ligament tear, and right 
medial meniscectomy pre-existed service.  The symptoms 
associated with this disability included recurrent painful 
catching of the right knee, limp, atrophy, tenderness, and 
fullness.  

A powerful item of evidence concerning the pre-existence of 
the right knee disability is Dr. I.W.'s letter dated April 
16, 1969.  This letter predated the veteran's enlistment by 
over two years.  In the letter, Dr. I.W. recounted the 
history of the veteran's right knee disability, beginning 
with a football injury in September 1968, with a surgical 
operation in April 1969 in which the medical meniscus was 
removed. In a subsequent letter, dated November 6, 1972 
(after service) Dr. I.W. elaborated that the veteran returned 
to his office in June 1969 with more complaints concerning 
the right knee.

Also significantly, the veteran's January 1971 induction 
examination report includes the veteran's own history of 
right knee injury, subsequent surgery, and specific right 
knee symptoms prior to entering service:  "knee injury.  Had 
operation in April 1969 . . . Dr. W."  



A May 25, 1971 in-service entry, four days after enlistment,  
reflects the following:  

"Pt. has had cartilage problems since his high school 
football days.  Had 1st operation Apr. '69 on his 
r[ight] knee to remove cartilage . . .  then after 
falling in baseball June '69 he had more problems and 
was told he needed another operation, but never has.  
His r[ight knee] frequently gives out and already has 
since he has been here."  

A June 1971 Medical Board report reflects that the veteran 
had a right knee disability prior to entering service (and 
that such disability had not been aggravated by service).  
The veteran was separated from service due to the right knee 
condition.

Also of great significance as evidence of a pre-existing 
right knee disability is the veteran own description of what 
occurred, made on June 3, 1971:  "In football of 1969 [sic] 
I tore ligaments and cartilage in right knee . . . I needed 
an operation. . . . two months later my knee gave way . . . 
the doctor told me I needed another operation because [in] 
the first he just cut the cartilage.  I did not receive the 
second operation."

This June 3, 1071 statement is consistent with Dr. W.'s  two 
letters, as well as his May 25, 1971 statement, and it 
clearly and unmistakably indicated not just that a pre-
service injury with subsequent surgery occurred, but that he 
continued to have problems with instability, and that 
additional surgery was required which had not been done.    

Moreover, it appears that every medical professional who has 
weighed in on the issue, most notably the veteran's military 
caregivers and the Medical Board, has indicated that the 
veteran's right knee disability and accompanying 
symptomatology pre-existed service.  In the three decades 
since separation from active duty, and in the nine years 
since filing his current claim, neither the veteran nor his 
attorney has provided a single medical opinion to indicate 
otherwise.  Indeed, the veteran and his attorney have not 
provided any cogent analysis of the record, instead confining 
argument to assorted procedural matters. 

The evidence as to soundness on enlistment thus includes 
medical evidence of a pre-service right knee injury and 
subsequent surgery, with post-surgery complaints and an 
indication that still more surgery was required, and the in-
service medical opinion of the pre-existence of right knee 
disability (based on a history, in-service clinical findings, 
and pre-service medical evidence).  The Board finds that the 
evidence, in particular, the letters from Dr. I.W., the 
January 1971 enlistment physical examination report, and the 
June 1971 Medical Board proceedings, clearly and unmistakably 
demonstrates that the veteran's right knee disability existed 
prior to entry onto active duty in May 1971.  

In short, for reasons and bases expressed immediately above, 
the Board concludes that the veteran's right knee disability 
clearly and unmistakably existed prior to his entry on active 
duty.  The presumption of soundness has been rebutted.  

(iii.)  Presumption of aggravation

As has been discussed above, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner and VAOPGCPREC 3-2003, 
both supra.  After reviewing all of the medical and other 
evidence presented in the claims file, the Board also finds 
that the veteran's right knee disability clearly and 
unmistakably was not aggravated by service.  

In particular, the Board finds that there is clear and 
unmistakable evidence that the veteran's pre-existing right 
knee disability did not increase in severity during his brief 
period of active duty.  The pre-service symptoms included 
right medial meniscectomy, an old tear of the right anterior 
cruciate ligament, status post-arthrotomy of the right knee 
with residual effusion and instability, and swelling, 
buckling, and failure to straighten out.  The veteran's right 
knee complaints were identified on May 25, 1971, within four 
days after his service entrance on May 21, 1971.  

The matter of the veteran's reported fall from a top bunk, 
which the Board finds to be lacking in credibility, has been 
addressed above.

The in-service treatment does not support the veteran's 
contention that a pre-existing right knee disability was 
aggravated by service.  There is nothing in the service 
medical records which reflect a worsening of pre-existing 
right knee disability during the veteran's brief period of 
service.  Madigan General Hospital records further noted that 
right knee effusion and instability were the product of the 
veteran's pre-service injury. 

Less than a month after entering service, the veteran was 
discharged because he was found by in-service physicians to 
be medically unfit due to status post (pre-service) 
arthrotomy of the right knee with residual effusion and 
instability.  The Medical Board opinion, which was based on 
pre-service medical evidence and in-service histories and 
clinical findings, was that the right knee disability existed 
prior to service and had not been aggravated by service.  

There is nothing in the post-service records which is 
contrary to the in-service opinion that the right knee 
condition had not been aggravated due to military service.  
The veteran applied for service connection for the right knee 
in September 1972.  He did not contend that the disability 
had been aggravated.  The only medical evidence submitted was 
the November 1972 letter from Dr. I.W., referred to above, 
which documented treatment in 1969 and no later.  Thereafter, 
there was nothing in the record for many years.

In short, the medical evidence of record, consisting 
principally of the Medical Board findings and other service 
medical records, clearly and unmistakably demonstrates that 
the veteran's right knee disability was not aggravated by his 
brief period of military service.  There is no competent 
medical evidence that the disability was worse in service 
than it had been before service, and even more significantly 
there is no competent medical evidence that the knee 
disability became worse due to service.
    
The only evidence in the claims file serving to support the 
veteran's claim are his own statements and those of his 
attorney to the effect that his right knee disability was 
aggravated by service.  It is now well settled, however, that 
lay persons without medical training, such as the veteran and 
his attorney, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, or the 
potential aggravation of disability, which call for 
specialized medical training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is free to report his symptoms, 
his statements and those of his attorney on medical matters 
such as aggravation are accordingly lacking in probative 
value.  

Neither the veteran nor his attorney have produced a medical 
opinion contrary to that of the military Medical Board.  
Thus, it stands unchallenged as competent medical evidence on 
this crucial point.

The Board accordingly finds that the veteran's right knee 
disability was clearly and unmistakably not aggravated by 
service.

Contentions of the veteran/instructions of the Joint Motion

For the sake of ease of understanding, the Board will address 
various contentions of the veteran and/or statements made in 
the Joint Motion for Remand.  The principal concerns 
contained in the Joint Motion, including the application of 
Wagner and VAOPGCPREC 3-2003, have been addressed in the 
Board's discussion above.  Certain procedural contentions 
have been addressed above in connection with the VCAA.  

The Joint Motion noted that the Board's March 2003 decision 
did not specify what pre-existing knee disability the veteran 
had on induction into service.  The Joint Motion therefore 
requested that the Board apply the provisions of 38 U.S.C.A. 
§ 1111 and identify the veteran's specific pre-existing right 
knee disability.  

Setting aside the fact that § 1111 does not contain any 
language requiring that the pre-existing injury or disease be 
specified, as noted above (and in the March 2003 Board 
decision at page 10), the medical evidence, to include the 
two letters from Dr. I.W., indicates that the  veteran's pre-
existing right knee disability was a torn medial meniscus, 
traumatic hemarthrosis, and anterior cruciate ligament tear, 
stemming from an injury in September 1968.  

In a letter to the RO dated February 21, 2006, the veteran's 
attorney presented argument concerning the date of the claim.  
However, as was alluded to in the Dingess discussion above, 
in the absence of a grant of service connection the date of 
the claim is meaningless.  

Conclusion

In short, the record clearly and unmistakably reveals that 
the veteran's right knee disability pre-existed and was not 
aggravated thereby.  Accordingly, service connection for a 
right knee disability is not warranted.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


